DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-10 are rejected under 35 U.S.C. 103
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. (US 2014/0340222), and further in view of Sabre et al. (US 2013/0342342).
Regarding claim 1, Thornton teaches a testing device for emergency lighting equipment (e.g. figures 2-3 and 9B, paragraphs [0034] and [0056]-[0057], building network emergency system (BNES) 200 including node units 210, 220, 230, 340, 250 (such as node unit 900 as shown in figure 9A and node unit 300 as shown in figure 3)), which has a main control unit (e.g. figure 3, paragraph [0036], microprocessor unit (MPU) 302) and at least one control module (e.g. figure 3, paragraph [0036], power management device 340), where each of the at least one control module is used to check operational readiness of an emergency lighting device (e.g. figures 3, paragraphs [0036], ensures that battery power supply 345 is charged and activated when main power 335 is not available), and the main control unit and the at least one control module are all connected to a network to form a control system for a smart phone or a building security monitoring system (e.g. figures 2-3, paragraph [0032], each node units having microprocessor unit (MPU) 302 and power management device 340 connected to networks 260, LAN 265, Public Data Network 270 and WLAN 275 to communicate with smart phone 290 to perform control function) to perform a remote inspection operation on at least one said emergency lighting device via the network (e.g. figures 2-3, paragraphs [0032] and [0057], to perform monitoring function and maintenance inspection), the testing device being characterized in that:
the main control unit is used to receive commands from the smart phone or the building security monitoring system to drive at least one said control module to perform a remote inspection operation on at least one said emergency lighting device via the network (e.g. figures 2-3, paragraphs [0030] and [0056]-[0058], smart phone receive live data from sensors 315 where data request commands are send first before receiving live data via the network including light sensor data), and receive an inspection result of each said remote inspection operation and transmit each said inspection result to the smart phone or the building security monitoring system via the network (e.g. e.g. figures 2-3, paragraphs [0030] and [0056]-[0058], smart phone receive live data from sensors 315 including light sensor data); and
make a battery inside the emergency lighting device to start to supply power to make the emergency lighting device provide a lighting state (e.g. figure 3, paragraph [0036], battery 345 supply power to make illumination lighting 360and alert light 355 of an emergency light system in Node unit 300 in a lighting state);
a light sensing unit to detect the lighting state (e.g. figure 3, paragraphs [0041] and [0056], light sensor of sensors 315 detects changes and levels for local visual light; when illumination lighting 360 and/or alert light 355 transition in the lighting state, the light sensor detects changes and levels of such lighting conditions); and 
generates the inspection result according to the lighting state (e.g. figure 3 and paragraphs [0056]-[0057] and [0059], maintenance inspection result is based on data output from sensors 315 including light sensor).
However, Thornton is silent regarding to each said control module has a switch controller and a switch coupled with the switch controller to drive one said emergency lighting device to be disconnected from an alternating current power source.
	Sabre teaches a control module has a switch controller and a switch coupled with the switch controller to drive one said emergency lighting device to be disconnected from an alternating current power source (e.g. figures 2B and 3, paragraphs [0028] and [0030]-[0031], circuit board 222 includes microcontroller 316 coupled to power source switch 314 to switch between primary power source 322 and backup power source 324 (e.g., battery)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Thornton by applying the teaching of Sabre to explicitly have each said control module has a switch controller and a switch coupled with the switch controller to drive one said emergency lighting device to be disconnected from an alternating current power source, and thereby make a battery inside the emergency lighting device to start to supply power to make the emergency lighting device provide a lighting state, the switch controller has a light sensing unit to detect the lighting state, and the switch controller generates the inspection result according to the lighting state, for the purpose of having capability of automatically switch to power from backup battery upon failure of main alternating current power and/or instructed to switch to power from backup battery power during device test (e.g. Sabre, paragraph [0031]).
Regarding claim 2, combination of Thornton and Sabre teaches wherein the network is a local area network or an Internet (e.g. Thornton, figure 2, paragraphs [0032] and [0050], local area network LAN 265 or Wireless Local Network 260 a Wi-Fi connection over internet).
Regarding claim 3, combination of Thornton and Sabre teaches wherein the switch controller includes: 
a network connection interface for connecting with the network (e.g. Thornton, figure 3, Wi-Fi RF; or Sabre, paragraphs [0088]-[0089], communication network has a network connection interface); and
a control circuit coupled with the network connection interface and the light sensing unit (e.g. as rejected in claim 1, Thornton, figures 2-3, paragraph [0030], live data from light sensor or sensors 315 transmitted via Wi-Fi radio), and having an output terminal to output a switch signal to one said switch (e.g. Sabre, figure 3, output terminal is connected to input terminal of Power Source Switch 314). 
Regarding claim 4, combination of Thornton and Sabre teaches wherein the switch controller further includes: 
a wireless communication unit and an antenna coupled with the wireless communication unit, and the control circuit performs a wireless communication with the smart phone via the wireless communication unit and the antenna (e.g. Thornton, figures 2-3, Wi-Fi RF; or Sabre, paragraphs [0088]-[0089]).
Regarding claim 5, combination of Thornton and Sabre teaches wherein the wireless communication is selected from a group consisting of infrared communication, RF communication, WiFi communication, Bluetooth communication, and ZigBee communication (e.g. Thornton, figure 3, Wi-Fi RF; or Sabre, paragraphs [0088]-[0089], it is well known in the art that wireless communication includes Wi-Fi communication).
Regarding claim 6, combination of Thornton and Sabre teaches wherein the wireless communication adopts an encoding rule (e.g. Thornton, figures 2-3, Wi-Fi RF; or Sabre, paragraphs [0088]-[0089] and [0094], wireless communication has encoding rule that encoding signals to facilitate communication).
Regarding claim 8, combination of Thornton and Sabre teaches wherein the emergency lighting device has a lighting function and an escape instruction text or pattern (e.g. Thornton, figures 1A-1B and 9A; or Sabre, figures 2A-2B).
Regarding claim 9, combination of Thornton and Sabre teaches wherein the smart phone provides an operating interface on a display for a user to perform at least one said remote inspection operation and view at least one said inspection result (e.g. Thornton, figures 2-3, paragraph [0030], smart phone 290 has a display for a user to view live data form sensors 315).
Regarding claim 10, combination of Thornton and Sabre teaches wherein the switch controller is powered by an alternating current power source or a secondary battery (e.g. Sabre, figure 3, paragraphs [0030]-[0031] and [0096], operate with power from either of an alternate primary power source 322 or a backup power source(e.g. battery)).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al. (US 2014/0340222) in view of Sabre et al. (US 2013/0342342), and further in view of Crenshaw (US 2002/0140360).
Regarding claim 7, combination of Thornton and Sabre is silent regarding to wherein the switch is a relay.
Crenshaw teaches a switch is a relay (e.g. figure 16, paragraph [0060]-[0061], switch ST such as a relay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Thornton and Sabre by applying the teaching of Crenshaw to explicitly have wherein the switch is a relay, for the purpose of performing test of the emergency lighting more conveniently, reliably and/or safely (e.g. Crenshaw, paragraph [0062]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hermans (US 2019/0067990) teaches a system for directing power to emergency light having an automatic transfer switch (e.g. figures 1-2, abstract, paragraphs [0028] and [0030]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858